                           IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF MAINE


 JULIE A. JENKINS, et al.,

                            Plaintiffs,
                                                           CIVIL NO. 2:17-cv-366-NT
 v.

 MARIANNE LYNCH, et al.,

                            Defendants.



                JOINT RESPONSE TO JUNE 3, 2019 ORDER TO SHOW CAUSE
                          AND STIPULATION OF DISMISSAL


           On June 3, 2019, this Court issued an Order to Show Cause (ECF No. 58) requesting the

that the parties explain whether, in light of the Governor’s signing LD 1261, “An Act to Authorize

Certain Health Care Professionals to Perform Abortion,” (129th Legis. 2019) into law, this Court

should issue an Order of Dismissal. The parties, having conferred, jointly respond as follows:

      1. On June 10, 2019, LD 1261 was signed into law. On June 11, 2019, this law was chaptered

           as Public Law 2019, chapter 262.

      2.   P.L. 2019, ch. 262 expands the categories of health care professionals who are permitted

           to perform abortions under Maine law, which was the relief sought in this lawsuit.

           Accordingly, the parties agree that this matter should be dismissed.

      3. Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A), the parties jointly stipulate to

           dismissal of this action.




                                                    1
      Date: June 12, 2019         Respectfully submitted,

/s/ Christopher C. Taub                         /s/ Zachary L. Heiden
CHRISTOPHER C. TAUB, AAG                        Zachary L. Heiden
HALLIDAY MONCURE, AAG                           /s/ Emma E. Bond
Office of the Attorney General                  Emma E. Bond
Six State House Station Augusta, Maine          American Civil Liberties Union of Maine
04333-0006 Tel. (207) 626-8800                  Foundation
Fax (207) 287-3145                              121 Middle Street, Suite 200
Christopher.C.Taub@maine.gov                    Portland, ME 04103
Counsel for Defendants                          Telephone: (207) 619-6224
                                                ebond@aclumaine.org
                                                zheiden@aclumaine.org
                                                Counsel for Plaintiffs

                                                /s/ Julia Kaye
                                                Julia Kaye*
                                                Andrew D. Beck*
                                                American Civil Liberties Union Foundation
                                                125 Broad Street, 18th Floor
                                                New York, NY 10004
                                                Telephone: (212) 549-2633
                                                jkaye@aclu.org
                                                abeck@aclu.org
                                                Counsel for Julie A. Jenkins and Family
                                                Planning Association of Maine d/b/a Maine
                                                Family Planning and Primary Care Services

                                                Jennifer Sandman*
                                                Planned Parenthood Federation of America
                                                123 William Street, 9th Floor
                                                New York, NY 10038
                                                Telephone: (212) 261-4749
                                                jennifer.sandman@ppfa.org

                                                Diana Salgado*
                                                Planned Parenthood Federation of America
                                                1110 Vermont Ave., NW, Suite 300
                                                Washington, DC 20005
                                                Telephone: (212) 541-7800
                                                diana.salgado@ppfa.org
                                                Counsel for Katie Riley, Alison J.G. Bates,
                                                Stephanie L. Small, and Planned Parenthood
                                                of Northern New England

                                                * Admitted Pro Hac Vice

                                            2
                                 CERTIFICATE OF SERVICE


       I hereby certify that on this, the 12th day of June, 2019, I electronically filed the above

JOINT RESPONSE TO JUNE 3, 2019 ORDER TO SHOW CAUSE AND STIPULATION OF

DISMISSAL with the Clerk of Court using the CM/ECF system, which will send notification of

such filing to the following:


       CHRISTOPHER C. TAUB
       Christopher.C.Taub@maine.gov

       HALLIDAY MONCURE
       Halliday.Moncure@maine.gov


To my knowledge, there are no non-registered parties or attorneys participating in this case.

                                              /s/ Zachary L. Heiden
                                              Zachary L. Heiden
                                              American Civil Liberties Union of Maine




                                                 3
